Title: To James Madison from William Willis, 22 October 1803 (Abstract)
From: Willis, William
To: Madison, James


22 October 1803, Barcelona. Wrote last on 11 Oct., expressing his belief that “the french Government have an intention of procuring the Floridas from spain.” Is “confident this is the case, and if they procure it, they will have a situation which will Enable them in case of a rupture to destroy our trade with the Mississippi by have [sic] a large extent of coast between our other cost and that river.” Notes that “in the Floridas there are many places where they can erect impregnable fortresses.” Believes that France expects “to give Spain little or nothing for it as those Provinces are a charge to the Spanish Government and may of Course be procurd by the American Government with Ease.” “I have been Confind to my bed near six weeks, caus’d by the medecine given me to destroy me.” Hopes to recover. “I shall remain in Spain untill I know the Presidents pleasure, whether he pleases to give me the appointment of Consul for Madrid.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp. Willis wrote another letter of this date to JM which is similar in content (ibid.; 2 pp.).



   
   A full transcription of this document has been added to the digital edition.

